Exhibit 99.2 LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S PROFORMA FINANCIAL STATEMENTS The following unaudited proforma condensed combined balance sheet aggregates the balance sheet of LIQTECH INTERNATIONAL, INC. ("PARENT") as of March 31, 2014, and the balance sheet of PROVITAL SOLUTIONS A/S (“SUBSIDIARY”) as of March 31, 2014, accounting for the transaction as a acquisition of the SUBSIDIARY with the payment of cash and issuance of shares for all the issued and outstanding shares of SUBSIDIARY and using the assumptions described in the following notes, giving effect to the transaction, as if the transaction had occurred as of March 31, 2014. The transaction will be completed on approximately July 24, 2014. The following unaudited proforma condensed combined statement of operations reflects the results of operations of LIQTECH INTERNATIONAL, INC. for the three months ended March 31, 2014 and the years ended December 31, 2013 and 2012, and the results of operations of PROVITAL SOLUTIONS A/S for the three months ended March 31, 2014 and the years ended December 31, 2013 and 2012 as if the transaction had occurred as of January 1, 2012. The proforma condensed combined financial statements should be read in conjunction with the separate consolidated financial statements and related notes thereto of LIQTECH INTERNATIONAL, INC. , and the financial statements of PROVITAL SOLUTIONS A/S. These proforma condensed combined financial statements are not necessarily indicative of the combined financial position, had the acquisition occurred on the date indicated above, or the combined results of operations which might have existed for the periods indicated or the results of operations as they may be in the future. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET Consolidated LiqTech International, Inc. As of March 31, 2014 Provital Solutions A/S As of March 31, 2014 Proforma Increase As of March 31, 2014 Proforma Combined As of March 31, 2014 CURRENT ASSETS: Cash $ 3,729,115 $ 7,088 [A] $ ) $ 1,436,203 Accounts receivable, net 1,786,025 562,214 [B] ) 2,138,224 Other receivables 253,184 117,002 - 370,186 Cost in excess of billing 426,332 1,501,210 - 1,927,542 Inventories 4,755,048 524,836 - 5,279,884 Prepaid expenses 133,685 9,930 - 143,615 Current deferred tax asset 84,113 19,239 - 103,352 Total Current Assets 11,167,502 2,741,519 ) 11,399,006 PROPERTY AND EQUIPMENT , net accumulated depreciation 5,528,172 56,688 - 5,584,860 OTHER ASSETS: Long-term receivable - Other investments 6,879 - - 6,879 Long term tax asset 2,241,854 - - 2,241,854 Other intangible assets 23,230 - - 23,230 Goodwill - - [A] 7,216,187 7,216,187 Deposits 274,966 12,437 - 287,403 Total Other Assets 2,546,929 12,437 7,216,187 9,775,553 Total Assets $ 19,242,603 $ 2,810,644 $ 4,706,172 $ 26,759,419 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET Consolidated LiqTech International, Inc. As of March 31, 2014 Provital Solutions A/S As of March 31, 2014 Proforma Increase As of March 31, 2014 Proforma Combined As of March 31, 2014 CURRENT LIABILITIES: Current portion of capital lease obligations $ 201,946 $ - $ - $ 201,946 Line of credit $ - 234,570 $ - $ Accounts payable 1,644,370 364,253 [B] ) 1,798,608 Accrued expenses 979,417 348,470 - 1,327,887 Billing in excess of cost 103,512 - - 103,512 Accrued income taxes payable 2,000 - - 2,000 Deferred revenue / customers deposit 1,216,517 - - 1,216,517 Total Current Liabilities 4,147,762 947,293 ) 4,885,041 Notes Payable - 475,907 475,907 Long-term capital lease obligations, less current portion 505,368 - 505,368 Deferred tax liability - 203,630 203,630 Total Long-Term Liabilities 505,368 679,537 - 1,184,905 Total Liabilities 4,653,130 1,626,830 ) 6,069,945 STOCKHOLDERS' EQUITY: Common Stock 27,213 283,944 [A] ) [A] 2,900 30,113 Additional Paid-in Capital 19,103,303 - [A] 6,097,100 25,200,403 Non-controlled interest in subsidiary 22,699 - - 22,699 Deferred Compensation ) - - ) Retained Earnings (Accumulated Deficit) ) 899,869 [A] ) ) Other Comprehensive Income, net ) - - ) Total Stockholders' Equity 14,589,473 1,183,813 4,916,187 20,689,473 Total Liabilities and Stockholders' Equity $ 19,242,603 $ 2,810,643 $ 4,706,172 $ 26,759,418 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Consolidated LiqTech International, Inc. For the Three Months Ended March 31, 2014 Provital Solutions A/S For the Three Months Ended March 31, 2014 Proforma Increase For the Three Months Ended March 31, 2014 Proforma Combined For the Three Months Ended March 31, 2014 NET SALES $ 3,197,502 $ 961,350 [B] $ ) $ 3,950,140 COST OF GOODS SOLD 2,642,374 648,282 [B] ) 3,081,944 GROSS PROFIT 555,128 313,068 - 868,196 OPERATING EXPENSES: Selling expenses 669,547 68,158 - 737,705 General and administrative expenses 672,657 53,797 - 726,454 Non-cash compensation expenses 220,418 - - 220,418 Research and development expenses 100,586 31,082 - 131,668 Total Operating Expense 1,663,208 153,037 - 1,816,245 INCOME (LOSS) FROM OPERATIONS ) 160,031 - ) OTHER INCOME (EXPENSE) Interest and other income 3,195 1 - 3,196 Interest expense ) ) - Gain (loss) on investments ) - - ) Gain (loss) on currency transactions 2,787 - - 2,787 Gain (loss) on sale of fixed assets - Total Other Income (Expense) ) ) - 3,864 INCOME (LOSS) BEFORE INCOME TAXES ) 141,553 - ) INCOME TAX EXPENSE (BENEFIT) ) 34,680 - ) NET INCOME (LOSS) $ ) $ 106,872 $ - $ ) LESS NET LOSS ATTRIBUTABLE TO NON- CONTROLLING INTEREST IN SUBSIDIARY ) - - ) NET INCOME (LOSS) ATTRIBUTABLE TO LIQTECH $ ) $ 106,872 $ - $ ) BASIC LOSS PER SHARE $ ) PROFORMA COMMON SHARES OUTSTANDING 30,112,500 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Consolidated LiqTech International, Inc. For the Year Ended December 31, 2013 Provital Solutions A/S For the Year Ended December 31, 2013 Proforma Increase For the Year Ended December 31, 2013 Proforma Combined For the Year Ended December 31, 2013 NET SALES $ 12,826,168 $ 2,508,694 [B] $ ) $ 15,061,735 COST OF GOODS SOLD 11,514,463 961,658 [B] ) 12,202,995 GROSS PROFIT 1,311,705 1,547,036 - 2,858,741 OPERATING EXPENSES: Selling expenses 2,650,000 133,550 - 2,783,550 General and administrative expenses 3,064,610 246,446 - 3,311,056 Non-cash compensation expenses 1,316,826 36,340 - 1,353,166 Research and development expenses 499,972 - - 499,972 Total Operating Expense 7,531,408 416,335 - 7,947,743 INCOME (LOSS) FROM OPERATIONS ) 1,130,701 - ) OTHER INCOME (EXPENSE) Interest and other income 6,806 - - 6,806 Interest expense ) ) - ) Gain (loss) on investments ) - - ) Gain (loss) on currency transactions 7,638 - - 7,638 Gain (loss) on sale of fixed assets ) Total Other Income (Expense) ) ) - ) INCOME (LOSS) BEFORE INCOME TAXES ) 1,066,316 - ) INCOME TAX EXPENSE (BENEFIT) ) 267,180 - ) NET INCOME (LOSS) $ ) $ 799,136 $ - $ ) NON-CONTROLLED INTEREST IN SUBSIDIARIES ) - - ) NET INCOME (LOSS) ATTRIBUTABLE TO LIQTECH $ ) $ 799,136 $ - $ ) BASIC LOSS PER SHARE $ ) PROFORMA COMMON SHARES OUTSTANDING 27,889,262 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Consolidated LiqTech International, Inc. For the Year Ended December 31, 2012 Provital Solutions A/S Year Ended December 31, 2012 Proforma Increase For the Year Ended December 31, 2012 Proforma Combined Year Ended December 31, 2012 NET SALES $ 16,921,838 $ 1,007,808 [B] $ ) $ 17,778,446 COST OF GOODS SOLD 14,217,713 610,666 [B] ) 14,677,179 GROSS PROFIT 2,704,125 397,142 - 3,101,267 OPERATING EXPENSES: Selling expenses 2,434,541 47,171 - 2,481,712 General and administrative expenses 3,301,164 87,047 - 3,388,211 Non-cash compensation expenses 120,494 - - 120,494 Research and development expenses 742,009 12,836 - 754,845 Total Operating Expense 6,598,208 147,054 - 6,745,262 INCOME (LOSS) FROM OPERATIONS ) 250,088 - ) OTHER INCOME (EXPENSE) Interest and other income 158,632 746 - 159,378 Interest expense ) ) - ) Gain (loss) on investments ) - - ) Gain (loss) on currency transactions 48,145 - - 48,145 Gain (loss) on sale of fixed assets ) - - ) Total Other Income (Expense) ) ) - ) INCOME (LOSS) BEFORE INCOME TAXES ) 217,535 - ) INCOME TAX EXPENSE (BENEFIT) ) ) - ) NET INCOME (LOSS) $ ) $ 264,318 $ - $ ) NON-CONTROLLED INTEREST IN SUBSIDIARIES - NET INCOME (LOSS) ATTRIBUTABLE TO LIQTECH $ ) $ 264,318 $ - $ ) BASIC LOSS PER SHARE $ ) PROFORMA COMMON SHARES OUTSTANDING 26,544,883 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S NOTES TO UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS NOTE 1 – LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES The terms "Company", “us", "we" and "our" as used in this report refer to LiqTech International, Inc., a Nevada corporation organized in July 2004, (“Parent”) and its subsidiaries .The Company engages in the development, design, production, marketing and sale of liquid filters, diesel particulate air filters and kiln furniture in United States, Canada, Europe, Asia and South America. NOTE 2 – PROVITAL SOLUTIONS A/S The financial statements include the accounts of PROVITAL SOLUTIONS A/S, a Danish Corporation (“Subsidiary”) incorporated on September 1, 2009, engages in the manufacturing fully automated filtering systems for application within the pool and spa markets, marine time applications, and a number of industrial applications within Denmark and international markets. NOTE3 – FUNCTIONAL CURRENCY The functional currency of LIQTECH INTERNATIONAL, Inc. is the U.S. Dollar. The Functional Currency of PROVITAL SOLUTIONS A/S is the Danish Krone (“DKK”),. The Company’s reporting currency is U.S. Dollar for the purpose of these unaudited proforma financial statements. The foreign subsidiaries balance sheet accounts are translated into U.S. dollars at the period-end exchange rates and all revenue and expenses are translated into U.S. dollars at the average exchange rates prevailing during the periods and years ended 2014, 2013 and 2012. Translation gains and losses are deferred and accumulated as a component of other comprehensive income in stockholders’ equity. Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the statement of operations as incurred. NOTE4 PROFORMA ADJUSTMENTS On July 15, 2014, LIQTECH INTERNATIONAL, INC. entered in a purchase agreement with the shareholders of PROVITAL SOLUTIONS A/S to acquire the 1,575,000 issued and outstanding shares PROVITAL SOLUTIONS A/S for DKK 46,200,000 (approximately $8,400,000) based on the estimated exchange rate of 5.50 Danish Krone to 1 United States Dollar on closing) and DKK 10,000,000 ($1,818,181) in certain loan financing to PROVITAL SOLUTIONS A/S. The DKK 46,200,000 is payable as follows: DKK12,600,000 (approximately $2,300,000) payable in cash on closing. DKK 33,600,000 (approximately $6,100,000) payable in common shares of LIQTECH INTERNATIONAL, INC. (approximately 2,900,000 common shares based upon an approximate $2.10 price per common shares of LiqTech International, Inc.) The exact number of common shares of LIQTECH INTERNAITONAL , INC. will be calculated using the same share price as the new investors are offered, when raising capital for this transaction. The selling shareholders shall on the Closing Date receive the common shares subject to the lock-up and released in accordance with the terms of the purchase agreement: LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S NOTES TO UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS NOTE 4PROFORMA ADJUSTMENTS - Continued Pursuant to the terms of the purchase agreement, once delivered, one-third (1/3) of the Payment Shares shall be subject to a lock-up period of six (6) months pursuant to a lock-up agreement to be executed by the Seller. The remaining two-thirds (2/3) of the Payment Shares will be delivered to a mutually agreed upon escrow agent. One-third of the Payment Shares will be released escrow contingent upon Provital, for the year ending December 31, 2014, achieving (i) gross revenues of not less than DKK65,000,000 and a ratio of EBITDA to gross revenues of at least 10%, or (ii) EBITDA of not less than DKK10,000,000 and gross revenues of not less than DKK50,000,000. Another one-third of the Payment Shares will be released from escrow contingent upon Provital, for the year ending December 31, 2015, achieving (i) gross revenues of not less than DKK120,000,000 and a ratio of EBITDA to gross revenues of at least 10%, or (ii) EBITDA of not less than DKK16,000,000 and gross revenues of not less than DKK80,000,000. The purchase agreement includes “catch up” provisions that provide that the Payment Shares placed in escrow will be released from escrow if Provital (1) for the years ending December 31, 2014 and December 31, 2015, achieves accumulated gross revenues (i) exceeding DKK185,000,000 and a ratio of EBITDA to gross revenues of at least 10%, or (ii) EBITDA of not less than DKK26,000,000 and gross revenues of not less than DKK130,000,000 or (2) for the year ending December 31, 2016, achieves gross revenues exceeding DKK105,000,000 and an EBITDA of not less than DKK21,000,000. Proforma adjustments on the attached financial statements include the following: [A] To record the acquisition of PROVITAL SOLUTIONS A/S for DKK 46,200,000 (approximately $8,400,000 based on the estimated exchange rate of 5.5 Danish Krone to 1 United States Dollar). DKK12,600,000 (approximately $2,300,000 payable in cash on closing and DKK 33,600,000 in common stock (approximately 2,900,000 common shares of LIQTECH INTERNATIONAL, INC. based upon an approximately $2.10assumedprice per common shares of LiqTech International, Inc. [B] To eliminate the intercompany transactions between LIQTECH INTERNATIONAL, INC. and PROVITAL SOLUTIONS A/S NOTE5 - PROFORMA (LOSS) PER SHARE The proforma earnings (loss) per share is computed based on the weighted average number of common shares outstanding during the period plus the estimated shares issued in the acquisition had the acquisition occurred at the beginning of the periods presented (not in thousands). For the Three Months Ended March 31, 2014 For the Year Ended December 31, 2013 For the Year Ended December 31, 2012 Weighted average number of Common shares outstanding after giving effect to the common shares cancelled in the acquisition Shares issued in acquisition Proforma weighted average number of common shares outstanding during the period used in income per share after acquisition (denominator)
